1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITE HERE LOCAL 30,                                      Case No. 19cv830-MMA (LL)
12                                           Petitioner,
                                                               ORDER GRANTING PETITION TO
13   v.                                                        COMPEL ARBITRATION AND
                                                               DENYING PETITIONER’S
14   OMNI HOTELS MANAGEMENT
                                                               REQUEST FOR ATTORNEYS’ FEES
     CORPORATION d/b/a OMNI LA
15
     COSTA RESORT & SPA,
                                                               [Doc. Nos. 1, 11, 13]
16                                        Respondent.
17
18
19            On May 3, 2019, Unite Here Local 30 (“Petitioner”) filed a petition to compel
20   arbitration (“Petition”) against Omni Hotels Management Corporation d/b/a Omni La
21   Costa Resort & Spa (“Respondent”). Doc. No. 1.1 Respondent moves to dismiss the
22   Petition, arguing there is no basis to compel arbitration under the parties’ collective
23   bargaining agreement (“Agreement”) and, alternatively, Petitioner fails to state a
24   plausible claim for violation of the Agreement. Doc. No. 11 at 8, 10. Petitioner
25   responded in opposition to the motion, and Respondent replied. Doc. Nos. 12, 21.
26
27
28   1
         All citations refer to the pagination assigned by the CM/ECF system.

                                                           1
                                                                                       19cv830-MMA (LL)
1    Additionally, Petitioner moves for summary judgment and attorneys’ fees. Doc. No. 13.
2    Respondent opposed the motion, and Petitioner replied. Doc. Nos. 20, 22. The Court
3    found the matters suitable for determination on the papers and without oral argument
4    pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7.1.d.1. Doc. No.
5    23. As explained in further detail in footnote 5, infra, the Court disposes of the Petition,
6    the motion to dismiss, and the motion for summary judgment in a single order. For the
7    reasons set forth below, the Court GRANTS Petitioner’s Petition to compel arbitration
8    and DENIES Petitioner’s motion for attorneys’ fees.
9                                               I. BACKGROUND2
10          Petitioner is a labor organization as defined in the Labor-Management Relations
11   Act (LMRA) and has its principal place of business in California. Petition ¶ 2; see also
12   29 U.S.C. § 152(5) (defining “labor organization”). Respondent is incorporated and has
13   its principal place of business in California. Petition ¶ 2. Petitioner represents various
14   employees of Respondent as their “sole bargaining agent.” Agreement § 1(a).
15          Petitioner and Respondent signed the Agreement on May 14, 2018, but the
16   Agreement became effective from January 1, 2017, through December 31, 2019.3
17   Petition ¶ 6; Agreement p. 1. Petitioner alleges the Agreement requires Respondent to
18   arbitrate all claims. Petition ¶ 9. The Agreement provides a “grievance procedure” if a
19   conflict arises between the parties. See Agreement § 27. As a preliminary matter, the
20   Agreement states “[e]mployees are encouraged to first bring any type of dispute,
21   disagreement, or concern to the employee’s supervisor or manager, or the Employer’s
22   Human Resources Department, regardless of whether the employee believes this
23
24
25
     2
26     These facts are taken from the Petition, the parties’ separate statements and responses thereto, as well
     as the supporting declarations and exhibits.
27
     3
      Additionally, “[t]he members of the bargaining-unit ratified the collective-bargaining agreement on
28   December 8, 2017. Petition ¶ 6.

                                                          2
                                                                                              19cv830-MMA (LL)
1    Agreement to have been violated.” Id. at § 27(a) (emphasis added).4 Under the
2    Agreement, “grievance is defined as a dispute between the parties as to the interpretation
3    or application of any provision(s) of this Agreement that arises after this Agreement is
4    signed and before it terminates.” Id. at § 27(b) (emphasis added). When a grievance
5    arises, both parties are obligated to share relevant information pertaining to the grievance.
6    Id. at § 27(c). Failure to do so bars the evidence’s use at mediation or arbitration. Id.
7    The grievance procedure requires the following:
8
9           (d) All grievances must be submitted to the Employer’s Human
            Resources Director or his or her designee within fourteen (14) calendar days
10
            of the employee or Union having known, or should have known, of the
11          occurrence. The Employer has fourteen (14) calendar days in which to
            respond to said grievance in writing. The parties may schedule a grievance
12
            hearing at any mutually acceptable time after the Union files the grievance
13          and prior to the Union’s deadline for moving the grievance to the next step.
            Regardless, if a settlement of this grievance is not reached at the grievance
14
            hearing or following the Employer’s response, the Union has fourteen (14)
15          calendar days from receipt of the Employer response to request mediation or
            file a Notice of Intent to Arbitrate. Failure of the Union to request mediation
16
            or to present a Notice of Intent to Arbitrate within fourteen (14) days of
17          receipt of the Employer response shall disallow any further action on the
            grievance unless the time period is waived by the Union and the Employer in
18
            writing.
19
            (e) In the event the matter cannot be amicably adjusted, if agreed to by
20
            the Union and the Employer, it may be submitted to mediation before an
21          unpaid representative designated by Federal Mediation and Conciliation
            Services (“FMCS”). A mediation shall convene within fourteen (14) days
22
            after receipt of notice given in writing by either party to the FMCS that
23          mediation is necessary. Prior to the mediation the parties shall designate
            whether the mediator’s opinion is to be final and binding. In the event there
24
            is no agreement between the parties regarding the binding or non-binding
25          nature of the mediator’s opinion, either party may proceed to subsection
26
27   4
       Respondent misquotes Agreement § 27(a). In its motion to dismiss, Respondent uses the phrasing
     “[e]mployees are required,” Doc. No 11 at 6 (emphasis added), despite the Agreement stating
28   “[e]mployees are encouraged,” Agreement § 27(a) (emphasis added).

                                                      3
                                                                                        19cv830-MMA (LL)
1          27(f) below or the parties may nevertheless by mutual agreement continue
           with the procedures set forth in this paragraph (e). The mediator shall
2
           provide an oral opinion upon completion of the mediation.
3
                  In the event that the parties have not designated the mediator’s
4
           opinion as final and binding, or the parties do not agree to the mediation
5          process either party may submit the issue in dispute to an impartial arbitrator
           by filing a Notice of Intent to Arbitrate with the FMCS. If the aggrieved
6
           party fails to notify the other of its intent to pursue said grievance to
7          arbitration within fourteen (14) calendar days after the mediation, or within
           fourteen (14) days after the request for mediation is refused the grievance
8
           shall be considered abandoned.
9
           (f)    If arbitration is resorted to, the arbitrator shall be selected by
10
           requesting a list of seven (7) arbitrators from the FMCS, all of whom shall
11         be located in California or Nevada and members of the National Academy of
           Arbitrators. The parties shall alternate striking names from the list, with the
12
           Union making the first strike. The decision of the arbitrator shall be final
13         and binding upon both parties. Any expenses of the arbitrator shall be borne
           equally by both parties. During the period that any matter is before
14
           mediation or is in the course of arbitration, as the case may be, there shall be
15         no stoppage of work or other economic action taken by one party against the
           other.
16
17         (g) The arbitrator or mediator shall only have the authority to grant
           awards for grievances and shall have no authority to add to, alter, delete,
18
           modify or change the terms or provisions of this Agreement. The decision of
19         the arbitrator shall be final and binding upon the parties.
20
21   Id. § 27(d)–(g) (emphasis added).
22         In addition to Section 27, the Agreement provides additional arbitration language
23   in the section titled “401(k) and pension plans.” Id. § 29. The pertinent subsection states
24   the following:
25
26         (b) Within six-months of ratification of this Agreement, the parties shall
           meet to establish a new variable rate multiemployer pension plan based on
27
           the following guiding principles:
28

                                                  4
                                                                                  19cv830-MMA (LL)
1          • Recognizing that pension plans have an inherent risk of unfunded liability,
           the plan shall be established and operated in a manner that seeks to avoid
2
           such Employer liability.
3          • The Employer shall contribute to the pension plan in the same amounts as
           set forth in subsection 29(a) for all employees hired after ratification.
4
           • Each employee hired prior to ratification shall be given a choice whether to
5          participate in the pension plan or to continue in the Labor Union 40l(k) Plan.
           Such choice shall be made (i) within thirty (30) days of ratification, or (ii)
6
           within thirty (30) days of the pension plan being established, provided that if
7          an employee chooses to participate in the pension plan, he/she may not
           choose to return to receiving Employer contributions to the 401 (k).
8
           • The Union shall have twenty-four (24) months to obtain agreement from
9          another employer to join the new pension plan. If no other employer agrees
           to participate, the parties shall re-open this section of the Agreement and
10
           bargain a different provision.
11         • Until the new pension plan is established, the Employer’s pension plan
           contributions (which shall be the same amounts as set forth in subsection
12
           29(a)) shall be placed in an escrow account, with such funds being placed in
13         low-risk investments.
           • The Employer shall have one seat on the board of the new pension plan.
14
15         If the parties are unable to agree on the terms of the pension plan document,
           the dispute shall be resolved through arbitration, with an arbitrator selected
16
           as provided in section 27(f).
17
18   Id. § 29(b) (emphasis added).
19         Petitioner alleges it “worked with the Trustees of the San Diego UniteHere Trust
20   fund to develop a pension plan that would address Respondent’s concerns regarding
21   unfunded liabilities” addressed in Section 29(b). Petition ¶ 12. Petitioner further claims
22   it “found another hotel employer that agreed to join the new pension plan in or about
23   November 2018.” Id. ¶ 13. After finding the additional employer to join the pension
24   plan, Petitioner alleges that it “sought to negotiate” with Respondent, who then replied by
25   forwarding a prior proposal and stating that it would contact Petitioner in 2019. Petition
26   ¶ 14. On February 21, 2019, Petitioner reached out to Respondent for dates to negotiate
27   the pension plan, but Respondent did not supply Petitioner with precise dates for
28   negotiation; instead, Respondent replied that it was looking at dates in late March or early

                                                  5
                                                                                 19cv830-MMA (LL)
1    April. Id. ¶ 15. On March 5, Petitioner sent a pension plan proposal to Respondent. Id. ¶
2    16; see also Doc. No. 13-2 at 59. Respondent claims the March 5 letter did not propose
3    negotiation dates, enclose modifications, or contain a new pension plan document. Doc.
4    No. 20-1 at 4. On March 11, Respondent had not responded to Petitioner, and Petitioner
5    “exercised its right to submit the unresolved terms of the pension plan to binding
6    arbitration” because the parties were “unable to agree on a pension plan document for a
7    new variable rate multiemployer pension plan pursuant to Section 29, subsection (b) of
8    the collective-bargaining agreement.” Petition ¶ 17, 18, 20. On March 28, 2019,
9    Petitioner contacted Respondent to find a time to select the arbitrator. Id. ¶ 21. On April
10   8, 2019, Respondent notified Petitioner “that it was not going to agree to select
11   arbitrators.” Id. ¶ 22. On April 23, 2019, Respondent notified Petitioner “that it was not
12   going to agree to select arbitrators or agree to negotiation dates.” Id. ¶ 22. Petitioner
13   alleges Respondent, as of the date of the Petition, “has refused to select an arbitrator or
14   otherwise comply with its arbitration obligations.” Id. ¶ 24.
15                                          II. LEGAL STANDARD
16          As an initial matter, Respondent brings its motion to dismiss pursuant to Federal
17   Rule of Civil Procedure 12(b)(6) and LMRA § 301. Doc. No. 11 at 2, 5. Petitioner
18   brings its motion pursuant to Rule 56. Neither standard controls when deciding whether
19   a motion to compel arbitration should be granted. 5
20
21
     5
22     The Supreme Court has established a set of foundational principles in navigating arbitration clauses.
     See infra. Further, the Supreme Court has articulated a clear presumption in favor of arbitration and
23   views ambiguities in favor of arbitration. See AT & T Techs., Inc. v. Commc’ns Workers of Am., 475
     U.S. 643, 650 (1986); infra. The arbitration context and the presumption do not align with the Rule
24   12(b)(6) mandate to construe factual allegations in the light most favorable to the nonmoving party, see
25   Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–38 (9th Cir. 1996), or align with the Rule 56 mandate
     to view evidence and all reasonable inferences therefrom in the light most favorable to the nonmoving
26   party—except to the extent necessary under the “whether there is an arbitration clause” step of the
     analysis, which is not at issue here. E.E.O.C. v. Waffle House, Inc., 534 U.S. 279, 294 (2002); T.W.
27   Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630–31 (9th Cir. 1987). Accordingly,
     the Court follows the clear standard provided in Supreme Court and Ninth Circuit precedent.
28

                                                         6
                                                                                            19cv830-MMA (LL)
1           Federal policy favors arbitration of labor disputes. Gateway Coal Co. v. United
2    Mine Workers of Am., 414 U.S. 368, 377 (1974). Section 301 of the LMRA “does more
3    than confer jurisdiction in the federal courts over labor organizations. It expresses a
4    federal policy that federal courts should enforce these agreements on behalf of or against
5    labor o[r]ganizations and that industrial peace can be best obtained only in that way.”
6    Textile Workers Union of Am. v. Lincoln Mills of Ala., 353 U.S. 448, 455 (1957); see also
7    29 U.S.C. § 185(a). The Supreme Court has set forth three foundational principles
8    regarding arbitration clauses.
9           First, “[a]rbitration is a matter of contract and a party cannot be required to submit
10   to arbitration any dispute which he has not agreed so to submit.” AT & T Techs., Inc.,
11   475 U.S. at 648 (quoting United Steelworkers of Am. v. Warrior & Gulf Nav. Co., 363
12   U.S. 574, 582 (1960)). In determining whether the parties agreed to arbitrate, a court
13   adopts a standard similar to summary judgment: only making a decision where there is no
14   genuine dispute as to any material fact and the party is entitled to judgment as a matter of
15   law. 6 See Three Valleys Mun. Water Dist. v. E.F. Hutton & Co., 925 F.2d 1136, 1141
16   (9th Cir. 1991); Lopez v. Terra’s Kitchen, LLC, 331 F. Supp. 3d 1092, 1097 (S.D. Cal.
17   2018); Cordas v. Uber Techs., Inc., 228 F. Supp. 3d 985, 988 (N.D. Cal. 2017).
18          Second, “the question of arbitrability—whether a collective-bargaining agreement
19   creates a duty for the parties to arbitrate the particular grievance—is undeniably an issue
20
21
22           The proper motion practice for a petition to compel arbitration differs from a standard complaint.
     A petition should state the evidence and argument supporting arbitration, a response should give counter
23   evidence and argument opposing the petition, and a reply should offer rebuttal for the petitioner. A
24   petition, followed by a motion to dismiss, and then followed by a motion for summary judgment is
     needless, repetitive motion practice. Because of the inapplicability of the motion to dismiss and
25   summary judgment standards, the Court construes the motions and accompanying briefs as part of the
     petition to compel arbitration, response in opposition to the petition, and reply.
26
     6
       The Court emphasizes that this adoption of the summary judgment standard is for the limited purpose
27   of determining whether there is an arbitration agreement and does not pertain to whether the agreement
     requires arbitration of the dispute. For the latter analysis, which is at issue in this case, the Court is
28   bound by the presumption discussed infra.

                                                          7
                                                                                              19cv830-MMA (LL)
1    for judicial determination.” Id. at 649 (citing Warrior & Gulf Nav. Co., 363 U.S. at 582–
2    83, 583 n.7); see also Beach Air Conditioning & Heating, Inc. v. Sheet Metal Workers
3    Int’l Ass’n Local Union No. 102, 55 F.3d 474, 476 (9th Cir. 1995) (“Whether a dispute is
4    subject to arbitration is an issue for the courts rather than the arbitrator to decide”). In
5    assessing the question or arbitrability, a court is confined to the arbitration clause, “not
6    the substantive contract clause in controversy.” Haig Berberian, Inc. v. Cannery
7    Warehousemen, 535 F.2d 496, 499 (9th Cir. 1976). The question of arbitrability belongs
8    to the court and not the arbitrator “[u]nless the parties clearly and unmistakably provide
9    otherwise.” AT & T Techs., Inc., 475 U.S. at 649 (citing Warrior & Gulf Nav. Co., 363
10   U.S. at 582–83, 583 n.7). Arbitrators can decide arbitrability where there is a broad
11   arbitration clause. See United Bhd. of Carpenters & Joiners of Am., Local No. 1780 v.
12   Desert Palace, Inc., 94 F.3d 1308, 1310 (9th Cir. 1996). “A typical broad arbitration
13   clause applies to any disputes or grievances arising out of the collective bargaining
14   agreement or involving its meaning or interpretation.” Bhd. of Teamsters & Auto Truck
15   Drivers Local No. 70 v. Interstate Distrib. Co., 832 F.2d 507, 510 n.2 (9th Cir. 1987).
16         Third, “in deciding whether the parties have agreed to submit a particular
17   grievance to arbitration, a court is not to rule on the potential merits of the underlying
18   claims.” AT & T Techs., Inc., 475 U.S. at 649. In making its ruling, a court is confined
19   to determining (1) whether a collective bargaining agreement is in existence and (2)
20   whether the agreement requires arbitration of the dispute at issue. See Int’l Union of
21   Operating Engineers, Local 150, AFL-CIO v. Flair Builders, Inc., 406 U.S. 487, 491–92
22   (1972). If a court finds that the answers to those questions are “yes,” then a court must
23   compel arbitration. See Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985)
24   (“[T]he [Arbitration] Act leaves no place for the exercise of discretion by a district court,
25   but instead mandates that district courts shall direct the parties to proceed to arbitration
26
27
28

                                                    8
                                                                                     19cv830-MMA (LL)
1    on issues as to which an arbitration agreement has been signed.”).7 All other issues, such
2    as procedural disputes, go to the arbitrator. See Howsam v. Dean Witter Reynolds, Inc.,
3    537 U.S. 79, 84 (2002) (“‘“[P]rocedural” questions which grow out of the dispute and
4    bear on its final disposition’ are presumptively not for the judge, but for an arbitrator, to
5    decide.”); John Wiley & Sons, Inc. v. Livingston, 376 U.S. 543, 557 (1964) (same).
6    However, the Ninth Circuit has also noted in dicta that “[t]here is some support for the
7    proposition that a court may consider a strictly procedural question as to the timeliness of
8    a demand for arbitration in those rare instances where no factual dispute exists and
9    resolution of the issue would preclude all need for arbitration.” Retail Delivery Drivers,
10   Driver Salesmen, Produce Workers & Helpers Local 588 v. Servomation Corp., 717 F.2d
11   475, 478 (9th Cir. 1983).
12            In addition to these foundational principles, courts are guided by a strong
13   presumption in favor arbitration. Phoenix Newspapers, Inc. v. Phoenix Mailers Union
14   Local 752, Int’l Bhd. of Teamsters, 989 F.2d 1077, 1080 (9th Cir. 1993); see also Desert
15   Palace, Inc., 94 F.3d at 1310; Dennis L. Christensen Gen. Bldg. Contractor, Inc. v. Gen.
16   Bldg. Contractor, Inc., 952 F.2d 1073, 1076 (9th Cir. 1991), as amended on denial of
17   reh’g (Dec. 18, 1991) (“In labor contracts with arbitration clauses, the presumption of
18   arbitrability is very strong.”). “The party contesting arbitrability bears the burden of
19   demonstrating how the language in the collective bargaining agreement excludes a
20   particular dispute from arbitration.” Phoenix Newspapers, Inc., 989 F.2d at 1080. A
21
22
23   7
         The Court notes that despite the Arbitration Act not applying to collective bargaining agreements,
24
              federal courts have often looked to the Act for guidance in labor arbitration cases,
25            especially in the wake of the holding that § 301 of the Labor Management Relations Act
              1947, 61 Stat. 156, 29 U.S.C. § 185, empowers the federal courts to fashion rules of
26            federal common law to govern “[s]uits for violation of contracts between an employer
              and a labor organization” under the federal labor laws.
27
     United Paperworkers Int’l Union, AFL-CIO v. Misco, Inc., 484 U.S. 29, 40 n.9 (1987) (citing Textile
28   Workers, 353 U.S. at 457); see also 9 U.S.C. § 1.

                                                           9
                                                                                              19cv830-MMA (LL)
1    petition to compel arbitration should be granted “unless it may be said with positive
2    assurance that the arbitration clause is not susceptible of an interpretation that covers the
3    asserted dispute. Doubts should be resolved in favor of coverage.” AT & T Techs., Inc.,
4    475 U.S. at 648 (quoting Warrior & Gulf Nav. Co., 363 U.S. at 582–83). However,
5    “[w]hile ambiguities in the language of the agreement should be resolved in favor of
6    arbitration, [] we do not override the clear intent of the parties, or reach a result
7    inconsistent with the plain text of the contract, simply because the policy favoring
8    arbitration is implicated.” Waffle House, Inc., 534 U.S. at 294 (citing Volt Info. Scis., Inc.
9    v. Bd. of Trustees of Leland Stanford Junior Univ., 489 U.S. 468, 476 (1989)).
10                                          III. DISCUSSION
11         Respondent argues the Court should dismiss the Petition because Petitioner “fails
12   to allege a dispute that is subject to arbitration under Section 29 of the [Agreement].”
13   Doc. No. 11 at 8; see also Doc. No. 20 at 15. Accordingly, the Court proceeds by
14   assessing (1) whether there is a collective bargaining agreement between the parties and,
15   if so, (2) whether the agreement requires arbitration of the dispute at issue. The first
16   question is undisputed. Both parties agree that there is a collective bargaining agreement.
17   Petition ¶ 9–11 (alleging the collective bargaining agreement between the parties); Doc.
18   No. 12 (“[Respondent] concedes that the parties are subject to a collective bargaining
19   agreement.”); Doc. No. 20-2 at 2 (noting that it is undisputed that Petitioner and
20   Respondent are parties to the Agreement).
21         However, the second question is at issue. Whereas Petitioner alleges that an
22   inability to agree to the terms of a pension plan agreement triggers arbitration, Petition ¶
23   19, 28, Respondent argues that “[Petitioner] failed to allege any grievance or dispute that
24   is subject to arbitration under the terms of that agreement,” Doc. No. 11 at 5. Respondent
25   further asserts that the Petition is inappropriate because Petitioner failed to follow the
26   grievance procedures under Section 27—specifically that Petitioner failed to allege “(i)
27   any grievance (ii) that it submitted to Omni’s Human Resources Director or his or her
28   designee (iii) within fourteen (14) calendar days of the Union having known or should

                                                    10
                                                                                     19cv830-MMA (LL)
1    have known of the occurrence of the unidentified grievance.” Doc. No. 11 at 9. In
2    opposition, Petitioner argues that it did follow the correct procedure but relies on Section
3    29(b)’s refence to Section 27(f): “If the parties are unable to agree on the terms of the
4    pension plan document, the dispute shall be resolved through arbitration, with an
5    arbitrator selected as provided in section 27(f).” Agreement § 29(b); Doc. No. 12 at 9.
6    Petitioner further argues that any disagreements over procedural questions and defenses
7    are questions for an arbitrator. See Doc. No. 12 at 11–15.
8           On a more substantive level the parties disagree on whether there are terms of a
9    pension plan to arbitrate. Respondent argues “there was not even an opportunity for an
10   inability to agree to arise” to trigger Section 29(b)’s arbitration provision. Doc. No. 21 at
11   8. Petitioner argues that Section 29(b) is an “interest arbitration clause” and the dispute
12   triggering the Section 29(b) arbitration clause was Respondent’s failure to engage with
13   Petitioner’s March 5, 2019 proposal and Petitioner’s subsequent submission of the
14   unresolved terms to arbitration. Doc. No. 12 at 9.8
15          As noted above, the question of arbitrability belongs to the court and not the
16   arbitrator “[u]nless the parties clearly and unmistakably provide otherwise.” AT & T
17   Techs., Inc., 475 U.S. at 649 (citing Warrior & Gulf Nav. Co., 363 U.S. at 582–83, 583
18   n.7). The Ninth Circuit has held that parties agreed to arbitrator-decided arbitrability
19   where “[t]he parties agreed to a broad arbitration clause, which require[d] all disputes
20   ‘regarding the interpretation or application of the provisions of this Agreement raised by
21   the Union or the employee alleging a violation of the terms and provisions of the
22
23
     8
       “‘Interest arbitration’ is arbitration over new contract terms. Interest arbitration is distinct from
24   ‘grievance arbitration,’ which covers disputes regarding compliance with an existing agreement.” Int’l
25   Bhd. of Elec. Workers, Local No. 367, AFL-CIO v. Graham Cty. Elec. Coop., Inc., 783 F.2d 897, 899
     (9th Cir. 1986); see also Hotel & Rest. Employees, & Bartenders Union, Local 703 v. Williams, 752
26   F.2d 1476, 1479 (9th Cir. 1985) (noting that the same rationale applies to enforcing both grievance and
     interest arbitration clauses). Here, both types of arbitration clauses overlap. Section 29(b)’s pension
27   plan provision is an interest arbitration clause because it addresses potential new contract terms not yet
     agreed to within the existing Agreement. Section 27 is a grievance arbitration clause because it pertains
28   to terms of the current, existing Agreement.

                                                         11
                                                                                              19cv830-MMA (LL)
1    Agreement’ to be submitted to arbitration.” Desert Palace, Inc., 94 F.3d at 1310
2    (emphasis added). The Desert Palace, Inc. court found that “[t]he only disputes that
3    [were] exempted from the grievance and arbitration procedures [were] those ‘disputes
4    specifically excluded in other Articles’ of the agreement,” but the exclusion clause did
5    not pertain to arbitrability. Id.
6          Here, Section 27 has similar language to the arbitration clause in Desert Palace,
7    Inc. Just as in Desert Place Inc., Section 27 defines a “grievance” subject to the
8    arbitration process as “a dispute between the parties as to the interpretation or
9    application of any provision(s) of this Agreement.” Agreement § 27(b) (emphasis
10   added). The language setting forth the guiding principles for a potential pension plan and
11   the consequence of failing to agree on terms in Section 29(b) are provisions under the
12   Agreement. Moreover, Section 29(b) is not excluded from the grievance and arbitration
13   procedure. Thus, the debate as to the interpretation of “if the parties are unable to agree
14   to the terms of the pension plan document,” § 29(b), and the terms themselves—if any—
15   fall under an arbitrator’s power to decide initial arbitrability. Additionally, given the
16   language stating that the arbitration-grievance procedure is appropriate for disputes
17   pertaining to the interpretation or application of any Agreement provision, Section 27 is a
18   typical broad arbitration clause granting an arbitrator the power to decide arbitrability.
19   See Desert Palace, Inc., 94 F.3d at 1310; Interstate Distrib. Co., 832 F.2d at 510 n.2.
20   Therefore, the Court finds that the question of arbitrability belongs to an arbitrator.
21         Even if the Agreement does not confer an arbitrator with the power to decide
22   arbitrability, the Court finds that the Agreement requires arbitration of the dispute. The
23   Agreement clearly states that inability “to agree on the terms of the pension plan
24   document shall” result in resolution through arbitration. Agreement § 29(b). Clearly, the
25   parties do not agree to the meaning of “if the parties are unable to agree to the terms of
26   the pension plan document.” Id. The disagreement is essentially “a dispute between the
27   parties as to the interpretation or application” of Section 29(b). Id. § 27(b). Further, the
28   Court is confined to the language of the arbitration clause in assessing arbitrability. Thus,

                                                   12
                                                                                   19cv830-MMA (LL)
1    pursuant to Section 27, the clear language of the arbitration agreement requires the Court
2    to adhere to the parties’ Agreement and compel arbitration over the “interpretation or
3    application” of Section 29(b). The broad language of Section 27—defining a “grievance”
4    subject to arbitration as “a dispute between the parties as to the interpretation or
5    application of any provision(s) of this Agreement,” § 27(b) (emphasis added)—clearly
6    includes issues of interpretation as to the language of “unable to agree on the terms of the
7    pension plan document” contained in Section 29(b), even though the exact terms
8    themselves are subject to the interest arbitration clause of Section 29(b).
9           Moreover, Respondent’s arguments regarding timeliness or conditions precedent to
10   arbitration are issues for an arbitrator and not the Court. See Howsam, 537 U.S. at 84;
11   John Wiley & Sons, Inc., 376 U.S. at 557. In addition to the clear language of the
12   Agreement requiring arbitration, the Court further finds support for arbitration in the
13   presumption in favor of arbitration where doubts or ambiguities in the language of the
14   Agreement should be resolved in favor of arbitration. See Waffle House, Inc., 534 U.S. at
15   294; Warrior & Gulf Nav. Co., 363 U.S. at 582–83; Phoenix Newspapers, Inc., 989 F.2d
16   at 1080. Because Respondent fails to overcome its burden to show the Agreement
17   excludes the dispute from arbitration, its challenge to the Petition fails.
18          Accordingly, the Court GRANTS Petitioner’s Petition to compel arbitration.9
19
20
     9
21     Respondent further argues “[t]o the extent Plaintiff is asserting a claim for breach of contract,
     [Petitioner’s] [Petition] must be dismissed because [Petitioner] has failed to allege that [Respondent]
22   breached the parties’ [Agreement].” Doc. No. 11 at 11.

23           The Court finds Petitioner has not pleaded a breach of contract cause of action. The Petition
     only contains a single cause of action for “Petition to Compel Arbitration” brought under the LMRA.”
24   Petition at 11 (emphasis omitted). The substance of Petitioner’s allegations focus on compelling
25   arbitration. See Petition ¶ 1, 10, 19–24, 28, 29. Moreover, Petitioner does not plead contract breach
     damages. Rather, Petitioner explicitly requests only two types of relief: (1) an order compelling
26   arbitration and (2) attorneys’ fees and costs. Petition at 5–6.

27          Overall, Petitioner’s allegations pertain to arbitration and do not sound in traditional contract.
     Accordingly, the Court finds Petitioner does not allege breach of contract and declines to consider the
28   motion as to the breach of contract claim.

                                                          13
                                                                                               19cv830-MMA (LL)
1                               IV. REQUEST FOR ATTORNEYS’ FEES
2    A. Legal Standard
3          A court has the inherent, discretionary power to award one party attorneys’ fees
4    when another party acts “in bad faith, vexatiously, wantonly, or for oppressive reasons.”
5    Alyeska Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S. 240, 258–59 (1975). The Ninth
6    Circuit has stated that
7
8          “it is generally recognized that labor arbitration advances the goal of
           industrial stabilization. . . . Engaging in frivolous dilatory tactics not only
9
           denies the individual prompt redress, it threatens the goal of industrial peace.
10         Therefore, the deterrence aspect of an award of attorneys’ fees is particularly
           served where a party, without justification, refuses to abide by an arbitrator’s
11
           award.
12
13   United Food & Commercial Workers Union, Locals 197, 373, 428, 588, 775, 839, 870,
14   1119, 1179 & 1532, by United Food & Commercial Workers Int’l Union, AFL-CIO v.
15   Alpha Beta Co., 736 F.2d 1371, 1382 (9th Cir. 1984) (quoting International Union of
16   Petroleum & Industrial Workers v. Western Industrial Maintenance, Inc., 707 F.2d 425,
17   428 (9th Cir. 1983)). The Ninth Circuit has applied this logic to refusals to arbitrate: “the
18   policy concerns raised by frivolous or bad faith refusals to arbitrate or appeals of district
19   court orders compelling arbitration are the same as those raised by frivolous or bad faith
20   refusals to comply with an arbitration award.” Id. at 1383. Thus, attorneys’ fees are
21   appropriate “when a party frivolously or in bad faith refuses to submit a dispute to
22   arbitration or appeals from an order compelling arbitration.” Id.
23   B. Discussion
24         Petitioner requests leave of Court to file a motion for reasonable fees and expenses
25   incurred in preparing the Petition and subsequent motions because Respondent’s refusal
26   to arbitrate constitutes “bad faith.” Doc. No. 13 at 12, 15. Respondent argues that
27   Petitioner fails to show how Respondent meets the standard to award attorneys’ fees.
28

                                                   14
                                                                                   19cv830-MMA (LL)
1    Respondent further asserts that it had “a good faith basis to resist interest arbitration” and
2    that attorneys’ fees are not warranted even if Petitioner prevails. Doc. No. 20 at 27.
3          The Court finds that an award of attorneys’ fees is inappropriate. Although some
4    of Respondent’s arguments here are unsuccessful, the Court finds that Respondent had a
5    good faith objection to arbitration given the facts in this case. In the parties’ declarations,
6    for example, the Court notes uncertainty and possible miscommunications as to meetings
7    between the parties and the status of documents pertinent to the dialogue between the
8    parties. See Doc. No. 13-2 at 3–4; Doc. No. 20-1 at 3–5; compare Doc. No. 13-2 at 3
9    (stating that Petitioner sent Respondent a description of the proposed pension plan), with
10   Doc. No. 20-1 at 4 (stating that Petitioner did not propose dates to negotiate the terms and
11   did not include a copy of the proposed modifications). Specifically, Respondent
12   emphasizes that it did not receive a complete proposal from Petitioner. See Doc. No 20-1
13   at 4–8. Given the evidence, the Court finds that Respondent’s actions do not constitute
14   frivolous or bad faith refusals to arbitrate and, thus, declines to use its discretion to award
15   attorneys’ fees. Accordingly, the Court DENIES Petitioner’s motion for attorneys’ fees.
16                                         V. CONCLUSION
17         Based on the foregoing, the Court GRANTS Petitioner’s Petition to compel
18   arbitration, and DENIES Petitioner’s request for attorneys’ fees. The Court ORDERS
19   the Clerk to close the case.
20         IT IS SO ORDERED.
21
22   Dated: November 18, 2019
23                                                  _____________________________
24                                                  Hon. Michael M. Anello
25                                                  United States District Judge

26
27
28

                                                   15
                                                                                    19cv830-MMA (LL)
